UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

HELEN ASFAW,
Petitioner,

v.
                                                                   No. 97-2372
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A72-382-821)

Submitted: February 27, 1998

Decided: March 27, 1998

Before ERVIN and MICHAEL, Circuit Judges, and PHILLIPS,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William H. Rhodes, Arlington, Virginia, for Petitioner. Frank W.
Hunger, Assistant Attorney General, Civil Division, David M.
McConnell, Assistant Director, Laura A. Smith, Trial Attorney,
Office of Immigration Litigation, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Helen Asfaw petitions for review of an order of the Board of Immi-
gration Appeals ("the Board") denying her application for asylum and
withholding of deportation but granting voluntary departure. Because
substantial evidence supports the Board's decision, we affirm.

Asfaw, a native and citizen of Ethiopia, entered the United States
as a non-immigrant visitor in 1992. She overstayed her visa and con-
ceded her deportability. Following a hearing, an Immigration Judge
denied Asfaw's petition for asylum and withholding of deportation
but granted her application for voluntary departure, with an alterna-
tive order of deportation to Ethiopia. The Board reviewed Asfaw's
claims and dismissed her appeal. Asfaw timely petitions this court for
review of the Board's order.

In her petition, Asfaw states that she has suffered past persecution
in Ethiopia and that she has a genuine, well-founded fear that if she
returns to Ethiopia her life will be in danger because she opposes the
current government. Asfaw maintains that after she finished high
school in Ethiopia, she participated in a university demonstration
sponsored by students and faculty who were members of the Ethio-
pian People's Revolutionary Party (EPRP), an organization that
favored Ethiopian unity and opposed the party then in power, the
Ethiopian People's Revolutionary Democratic Front (EPRDF).
Although Asfaw was not a member of this organization, she was
arrested at the rally by EPRDF soldiers. Asfaw maintains that the sol-
diers took her to the "Kebele," held her for a month and questioned
her regarding EPRP leadership. When she denied membership in the
EPRP, the soldiers slapped and kicked her, and hit her with the butt
of a gun. Asfaw testified that approximately twenty days after her
release, soldiers came to her house looking for her. In fear, she
resided with her aunt for the next six months. Asfaw further claims

                    2
that she was unable to secure admission to Addis Abeba University
because she could not get the necessary clearance from the Kebele.
Soon thereafter, she entered the United States. Asfaw stated that she
has also attended demonstrations in the United States showing her
opposition to the current regime in Ethiopia. Since she has been in the
United States, her family in Ethiopia has informed her that the Kebele
has been searching for her, but Asfaw admits that the Kebele has not
come to her house since 1992.

Asfaw also testified as to the persecution of other members in her
family. Her father was beaten and shot, and ultimately died in prison.
Her brother, a member of the EPRP, was also twice imprisoned by the
EPRDF. One of Asfaw's aunts now lives in the United States after
having been granted asylum.

An alien qualifies for asylum if she is unable or unwilling to return
to the country of her nationality "because of persecution or a well-
founded fear of persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion." 8
U.S.C.A. § 1101(a)(42)(A) (West Supp. 1997). To demonstrate a
"well-founded fear of persecution," an individual must show that a
reasonable person under these circumstances would fear persecution
and that the fear has some basis "in the reality of the circumstances"
validated with "specific concrete facts." Huaman-Cornelio v. Board
of Immigration Appeals, 979 F.2d 995, 999 (4th Cir. 1992). Petitioner
must also show that her fear of persecution stems from one of five
categories of persecution listed in the Act. See id. at 999-1000.

We must uphold the board's decision if it is supported by substan-
tial evidence from the record as a whole. See Huaman-Cornelio, 979
F.2d at 999. We reverse the Board only if the evidence "was so com-
pelling that no reasonable factfinder could fail to find the requisite
fear of persecution." INS v. Elias-Zacarias , 502 U.S. 478, 483-84
(1992). We also note that to qualify for withholding of deportation,
an alien must prove a probability of persecution, a more stringent
standard than a well-founded fear of persecution. See Huaman-
Cornelio, 979 F.2d at 1000.

We conclude that substantial evidence supports the Board's finding
that Asfaw failed to establish either past persecution or a well-

                    3
founded fear of future persecution. The Board found Asfaw's "un-
documented testimony . . . simply insufficiently consistent, detailed,
and credible to meet her burden of proof." There were several incon-
sistencies between her written application and her testimony. She did
not mention in her application the harm she sustained when she was
taken by the EPRDF soldiers and held for a month, but she rendered
a detailed account of the harms suffered by other family members.
Furthermore, on one of the submitted forms, Asfaw indicated that she
was employed as a secretary in Ethiopia for approximately two years;
however, she testified to the contrary. This factor and Asfaw's testi-
mony that her family wanted her to come to the United States for bet-
ter educational and employment opportunities suggest that Asfaw's
motives for leaving Ethiopia may not have been completely related to
her fear of persecution in the country.

Several other discrepancies appeared during Asfaw's testimony.
Asfaw failed to provide relevant testimony regarding, inter alia, her
brother's arrests and his participation in the EPRP. There were also
several inconsistent statements with respect to the exact nature of her
involvement with the EPRP. Lastly, we note that even if we agree that
Asfaw's personal account of the treatment she received by EPRDF
soldiers constituted persecution, it was not severe enough to support
a grant of asylum.

Because Asfaw fails to meet the burden of proof for asylum, she
necessarily fails to meet the higher standard for withholding of depor-
tation under 8 U.S.C.A. § 1253(h) (West Supp. 1997). See Huaman-
Cornelio, 979 F.2d at 1000. We therefore affirm the Board's ruling
denying Asfaw asylum and withholding of deportation but granting
voluntary departure. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                    4